Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments filed January 11, 2021 (“Remarks”) have been fully considered. The arguments are directed to newly added claim limitations for which Examiner relies upon newly cited art. Therefore, the arguments are moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-15, 17-18, and 22-23   are rejected under 35 U.S.C. 103 as being unpatentable over Tarsa et al. US 2015/0049511 (“Tarsa”) in view of Thompson et al. US 2013/0258709 (“Thompson”) and Parker et al. US 2012/0236595 (“Parker”).
Re 1: A lighting module comprising: 
a light guide comprising:
a single input face, 
an opposing face non-adjacent to the input face,
an inner face adjacent to the input face, 
an outer face adjacent to the input face, (Figs. 1-5: inner and outer faces are read as either 56 or 58, and vice versa, ¶46: stating that 80% or more light goes through one of the output faces, but that light is visible through both surfaces and consequently, outputs from both surfaces); 
b) a light source inputting light into the single input face of the light guide (Fig. 4; ¶46);
wherein the light guide comprises surface features 84 (Figs. 3, 5; ¶48).

Tarsa fails to teach:
a first reflective surface positioned external of the light guide and proximate to the light guide inner face wherein light exiting the light guide inner face is reflected back into the light guide from the first reflective surface;
a second reflective surface positioned external of the light guide and proximate to the light guide opposing face wherein light exiting the light guide opposing face is reflected from the second surface;
the light guide is selectively oriented relative to the light source by reversing outer and inner faces to produce either a first or second light distribution output from the outer face.

Thompson teaches (see reflective sheets 140 attached to edges 118 Figs. 1A-1B; ¶151):
a first reflective surface positioned external of the light guide and proximate to the light guide inner face wherein light exiting the light guide inner face is reflected back into the light guide from the first reflective surface;
a second reflective surface positioned external of the light guide and proximate to the light guide opposing face wherein light exiting the light guide opposing face is reflected from the second surface.
Adding reflective sheets can “reflect the leaking light back into the light guide[.]” Reflectors are well-known in the art for directing light towards a desired target.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tarsa with Thompson in order to direct the light onto a desired target.

Tarsa and Thompson do not disclose the light guide is selectively oriented relative to the light source by reversing outer and inner faces to produce either a first or second light distribution output from the outer face.


Parker teaches the light guide is selectively oriented relative to the light source by reversing outer and inner faces to produce either a first or second light distribution output from the outer face. (Figs. 13-17: the light source moves to reverse which face receives the majority and/or all the light; ¶54-56).
As Parker teaches allowing such a movement serves “to provide additional light output characteristics[.]”
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tarsa and Thompson with Parker in order to provide more light output characteristics, thereby expanding the uses the device is adapted to.

Re 2: in which the light source is a linear array of light emitting diodes (Fig. 4; ¶48).

Re 11: in which the features comprise a lenticular pattern (Figs. 7-13).

Re 12: in which the lenticular pattern contains a specific cross-sectional shape comprising a full or partial geometric form of a polygon, truncated polygon, concave polygon, convex polygon, parabola, ellipse, sphere, or arc (Figs. 7-13).

Re 13: in which the surface features comprise a full or partial geometric shape of a sphere, paraboloid, ellipsoid, polyhedron, or polyhedron frustum (Figs. 7-13).

Re 14: in which the surface features are arranged in a pattern(Figs. 7-13).
Re 15: in which the light guide surface pattern adjusts the symmetry of the angular output of the first and second light distributions versus an equivalent light guide without patterned surface features (Figs. 7-13).
Re 17: wherein the light guide has surface features on the outer face (Figs. 1-5).

Re 18: wherein the light guide has surface features on the inner face (Figs. 1-5).

Re 22: in which the light source comprises more than one adjacent row of LEDs that can be controlled collectively or independently. (¶50).

Re 23: wherein light output ratio between adjacent rows of LEDs is adjusted to produce differing light distribution from the lighting module (¶50).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tarsa, Thompson, Parker and in further view of Epstein et al. US 2018/0267228.
Re 4-5: Tarsa does not explicitly disclose wherein the light guide is planar with width to thickness aspect ratio of less than 4, width being defined as distance between input and opposing faces (claim 4). Tarsa does not explicitly teach in which the width of the light guide is less than 30mm.
Epstein discloses wherein the light guide is planar with width to thickness aspect ratio of less than 4, width being defined as distance between input and opposing faces (¶¶44-50).
Epstein teaches/discloses in which the width of the light guide is less than 30mm (¶44-48).
Altering the dimensions of a light guide are routinely done in order to achieve a particular form factor.  The motivation for doing so is often aesthetic but need not always be.  For example, large luminaires may not fit in every location.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tarsa, Thompson, Parker with Epstein’s teachings in order to achieve a desired form factor.

Claims 6-7 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tarsa, Thompson, Parker as applied to claim 1 above, and further in view of Kelly et al. US 8,953,926 (“Kelly”).
Re 6-7 and 27-28:  Tarsa does not explicitly disclose: 
in which the light guide material contains  volumetric light diffusion properties (claim 6).
in which volumetric light diffusion is produced by dispersed regions of solid material within the light guide having refractive index different than the bulk matrix material (Claim 7).
wherein the ratio of peak intensity of the two lobes can be changed by adjusting the concentration of dispersed regions of solid material within the light guide having refractive index different than the bulk matrix material (Claim 27).
wherein the peak angular output of at least one the two lobes can be changed by adjusting the concentration of dispersed regions of solid material within the light guide having refractive index different than the bulk matrix material. (Claim 28).

Kelly teaches (col. 5, ll 54-67; col. 30; col. 74 ll 52-56; Fig. 4):
in which the light guide material contains volumetric light diffusion properties. 
in which volumetric light diffusion is produced by dispersed regions of solid material 405, 502 within the light guide having refractive index different than the bulk matrix material. 
wherein the ratio of peak intensity of the two lobes can be changed by adjusting the concentration of dispersed regions of solid material within the light guide having refractive index different than the bulk matrix material.  
wherein the peak angular output of at least one the two lobes can be changed by adjusting the concentration of dispersed regions of solid material within the light guide having refractive index different than the bulk matrix material.
As Kelly teaches using dispersed regions of solid material permits for the luminous flux to be altered.  Altering the luminous flux allows the device to be tailored to a particular lighting application (e.g., more diffuse lighting for illuminating a broad area).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tarsa, Thompson, and Parker with Kelly’s teachings in order to tailor the luminous flux to a particular application.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Parker, Tarsa, and Kelly as applied to claim 6 above, and further in view of Banin et al. US 2017/0153007 (“Banin”).
Tarsa does not explicitly disclose in which volumetric light diffusion is produced by a light guide formulation having dispersed regions comprised of PMMA acrylic beads dispersed in clear PMMA resin as the bulk matrix material.

Kelly teaches in which volumetric light diffusion is produced by a light guide formulation having dispersed regions comprised of beads dispersed in clear PMMA resin as the bulk matrix material (col. 21: teaching inserting particles into PMMA to encourage scattering).
As Kelly explicitly teaches using domains of beads within the lightguide (made of PMMA) can achieve different lighting effects. For example:
“In one embodiment of this invention, the volumetric light scattering regions have a separation distance greater than 5 microns and less than 300 mm. In one embodiment of this invention, a rigid, substantially transparent material separates two diffusing regions. In another embodiment of this invention, the asymmetrically diffusive regions are aligned such that the luminance uniformity of a light emitting device is improved. In another embodiment, the spatial luminance profile of a light emitting device using a linear or grid array of light sources is made substantially uniform through the use of one or more asymmetrically diffusing regions.” (col. 21, ll 36-64).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tarsa with Kelly’s teachings in order to tailor the luminous flux to a particular application.

Banin teaches/discloses dispersed regions comprised of PMMA acrylic beads dispersed in a lightguide (¶88).
Banin teaches that PMMA acrylic beads may be used to scatter light.  And, it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Kelly, Thompson, Parker, and Tarsa with Banin’s teachings in order to provide a material known in the art to scatter light.
Claims 3 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tarsa, Thompson, and Parker, as applied to claim 1 above, and in further view of Dau (previously cited and relied upon) and Shen et al. US 2015/0028717 (“Shen”).
Re 24-26: Tarsa does not explicitly disclose claims 3 and 24-26.

Dau and Shen disclose:
Claim 3: Having a first or second light distribution that is non-Lambertian and selected from the group consisting of symmetric batwing distributions, asymmetric batwing distributions , symmetric narrow distributions for perimeter lighting, and asymmetric narrow distributions for perimeter lighting (Dau Figs. 3, 8-10, 11C, 13D; Shen Figs. 3C, 6,12, 15, 17,20-21,23-24,26-28,30, 32, 34 and ¶¶6,8-12).
Claim 24: wherein the first or second light distribution resembles a symmetric batwing distribution of two lobes having differing maximum illuminance or angle compared to the second light distribution (Dau Figs. 3, 8-10, 11C, 13D; Shen Figs. 3C, 6,12, 15, 17,20-21,23-24,26-28,30, 32, 34 and ¶¶6,8-12).
Claim 25: wherein the first or second light distribution resembles an asymmetric batwing distribution wherein the angular output of two lobes is unequal in both peak intensity and peak angular output (Dau Figs. 3, 8-10, 11C, 13D [asymmetric distribution]; Shen Figs. 3C, 6,12, 15, 17,20-21,23-24,26-28,30, 32+34 [asymmetric distributions] and ¶¶6,8-12).
Claim 26: wherein the peak intensity of the two lobes of the asymmetric batwing distribution have a ratio that exceeds 2:1 and the minimum illuminance between said peaks is greater than zero. (Dau Figs. 3, 8-10, 11C, 13D; Shen Figs. 3C, 6,12, 15, 17,20-21,23-24,26-28,30, 32, 34 and ¶¶6,8-12).
Dau teaches achieving varying lighting distributions by changing the geometry of the light guide; while Shen teaches varying said lighting distributions by altering the “surface features” on an “output surface.” Moreover, Shen explicitly recites a panoply of motivations to use different lighting distributions in paragraphs 8-12, the entirety of which is hereby incorporated by reference. In short, different applications benefit more from certain lighting distributions, including asymmetric batwing distributions. Concomitantly, a person of ordinary skill in the art would be motivated to achieve the claimed distributions given a specific application.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tarsa, Thompson, and Parker with Dau and Shen’s teachings in order to optimize the lighting device for a specific application.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tarsa, Thompson, Parker, Dau, and Shen, as applied to claim 25 above, and in further view of Kelly et al. US 8,953,926 (“Kelly”).
Re 6-7 and 27-28:  Tarsa does not explicitly disclose: 
in which the light guide material contains  volumetric light diffusion properties (claim 6).
in which volumetric light diffusion is produced by dispersed regions of solid material within the light guide having refractive index different than the bulk matrix material (Claim 7).
wherein the ratio of peak intensity of the two lobes can be changed by adjusting the concentration of dispersed regions of solid material within the light guide having refractive index different than the bulk matrix material (Claim 27).
wherein the peak angular output of at least one the two lobes can be changed by adjusting the concentration of dispersed regions of solid material within the light guide having refractive index different than the bulk matrix material. (Claim 28).

Kelly teaches (col. 5, ll 54-67; col. 30; col. 74 ll 52-56; Fig. 4):
in which the light guide material contains volumetric light diffusion properties. 
in which volumetric light diffusion is produced by dispersed regions of solid material 405, 502 within the light guide having refractive index different than the bulk matrix material. 
wherein the ratio of peak intensity of the two lobes can be changed by adjusting the concentration of dispersed regions of solid material within the light guide having refractive index different than the bulk matrix material.  
wherein the peak angular output of at least one the two lobes can be changed by adjusting the concentration of dispersed regions of solid material within the light guide having refractive index different than the bulk matrix material.
As Kelly teaches using dispersed regions of solid material permits for the luminous flux to be altered.  Altering the luminous flux allows the device to be tailored to a particular lighting application (e.g., more diffuse lighting for illuminating a broad area).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875